In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00003-CR
         ______________________________


            KAREN ROBERTS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 76th Judicial District Court
                 Titus County, Texas
             Trial Court No. CR 14443




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION

       Karen Roberts appeals from her conviction of indecency with a child. See TEX . PENAL CODE

ANN . § 21.11(a)(1) (Vernon 2003). She was sentenced to ten years' confinement and a fine of

$10,000.00. Roberts is not indigent.

       Roberts filed her notice of appeal November 7, 2008. The clerk's record was filed

February 13, 2009, and the reporter's record was due December 19, 2008, and has not been filed.

Roberts's retained attorney filed a motion to withdraw, stating that he had been entirely unable to

convince Roberts to cooperate, communicate, stay in contact with him, or sign the certification of

right to appeal. Counsel further detailed in his motion the difficulties he encountered in attempting

to contact Roberts, or to obtain direction from her concerning the continuation or termination of her

appeal. Counsel mailed a copy of that motion to Roberts, and also met all the requirements of

Rule 6.5 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 6.5. On February 24, 2009,

this Court granted counsel's motion to withdraw. On that same date, this Court also mailed a letter

to the last known address Roberts had provided to counsel providing Roberts with ten days in which

to retain different counsel to pursue the appeal or to take other action showing her continuing

intention to effectively pursue this appeal, and informed Roberts that if she had not contacted this

Court within ten days of the date of our letter with such information, the appeal would be subject to

dismissal for want of prosecution.




                                                 2
        Roberts has not contacted this Court. The reporter's record is now over three months past

due, and she has not contacted the reporter to make arrangements to pay for the record. She has not

filed a brief based on the clerk's record alone. She has not retained different counsel to represent her

on appeal.

        Accordingly, we dismiss this appeal for want of prosecution. See Stavinoha v. State, 82
S.W.3d 690, 691 (Tex. App.—Waco 2002, no pet.); Bush v. State, 80 S.W.3d 199, 200 (Tex.

App.—Waco 2002, no pet.); see also McDaniel v. State, 75 S.W.3d 605, 605–06 (Tex.

App.—Texarkana 2002, no pet.); Rodriguez v. State, 970 S.W.2d 133, 135 (Tex. App.—Amarillo

1998, pet. ref'd).




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        April 9, 2009
Date Decided:          April 10, 2009

Do Not Publish




                                                   3